Citation Nr: 1519863	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  13-12 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether the reduction of the 10 percent rating for service-connected residual scar, status post lumbar spine surgery to 0 percent, effective May 1, 2011, was proper.

2.  Entitlement to an evaluation in excess of 10 percent for lumbar spine disability prior to March 5, 2012 and since May 1, 2012. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Air Force from October 1988 to August 1991 and from July 1993 to May 2007.  

These matters come on appeal before the Board of Veterans Appeals (Board) from rating decisions by the Department of Veterans Affairs, Regional Office located in Roanoke, Virginia (RO).  

Historically, the Veteran filed a claim for increase for his service-connected lumbar spine disability in June 2010.  Based on evidence obtained during subsequent development, in an October 2010 rating decision, the RO denied an increased evaluation for lumbar spine disability and proposed the reduction from the 10 percent evaluation to noncompensable for residual scar.  In a February 2011 rating decision, the RO implemented the reduction of the assigned evaluation from 10 percent to 0 percent, effective from May 1, 2011.  The Veteran appealed the denial of his claim and the reduction of his assigned evaluation.  

By the way of a November 2012 rating decision, the RO awarded a temporary total (100 percent) evaluation for convalensence from lumbar spine surgery, effective from March 5, 2012 to April 31, 2012, and which was followed by the 10 percent rating.

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed his electronic file on the "Virtual VA" system to ensure a complete assessment of the evidence. 

The issue of entitlement to increased rating for lumbar spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDING OF FACT

At the time of the February 2011 rating decision that reduced the Veteran's disability rating for residual scar, his disability had not shown any actual improvement as the residual scar due to lumbar spine surgery remained painful. 


CONCLUSION OF LAW

The reduction of the disability rating for residual scar from 10 percent to 0 percent was not in accordance with the law, and the 10 percent rating is restored effective May 1, 2011.  38 U.S.C.A. §§ 155, 5107 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.118, Diagnostic Code 7804 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  VA benefits recipients, however, may be afforded greater protections under 38 C.F.R. § 3.344(a) and (b), which sets forth the requirements for reduction of ratings in effect for five years or more.  The requirements prescribe that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction.  These provisions also prohibit a reduction on the basis of a single examination.  See Brown v. Brown, 5 Vet. App. 413, 417-18 (1995).

However, with respect to other disabilities that are likely to improve (i.e., those in effect for less than five years), re-examinations disclosing improvement in disabilities will warrant a rating reduction.  38 C.F.R. § 3.344(c).  It is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations. Further, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  Brown, 5 Vet. App. at 420-421 (citing 38 C.F.R. §§ 4.1, 4.2, 4.10 and 4.13); 38 C.F.R. 3.344(c).

 In this case, the prior 10 percent rating for residual scar was in effect for less than five years - June 2007 to May 2011.  As such, the requirements under 38 C.F.R. § 3.344(c) apply in this case.  Specifically, the record of examinations must be reviewed to ascertain whether an adequate examination discloses improvement in a condition that is likely to improve.  Id. 

In determining whether a reduction was proper, the Board must focus upon the evidence available to the RO at the time the reduction was effectuated, although post - reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  It should be emphasized, however, that such after-the-fact evidence may not be used to justify an improper reduction.  Significantly, in a rating reduction case, VA has the burden of establishing that the disability has improved.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991). 

The question of whether a disability has improved involves consideration of the applicable rating criteria.  Here, the Veteran's residual scar disability has been evaluated under 38 C.F.R. § 4.118, Diagnostic Code 7804. 

Following a review of the record, the Veteran's contentions, and applicable law, the Board finds that the July 2010 VA examination upon which the RO based the reduction for the Veteran's service-connected residual scar disability from 10 percent to 0 percent is not reflective that any actual change or improvement in disability occurred or that such improvement reflects any improvement in the Veteran's ability to function under the ordinary conditions of life and work. 

The Veteran's service treatment records show that the Veteran underwent a laminectomy in October 2006.  He initially did well, but during recovery, he developed a MRSA infection of the dural sac and he required two additional surgical repair and debridement, both in October 2006.  Subsequent service records show the Veteran continued to complain of low back pain as well as tenderness around the location of the residual surgical scar.  In May 2007, the Veteran was afforded a VA examination in conjunction with his service connection claims.  This examination report shows that on clinical examination, the VA examiner observed that the Veteran had a residual surgical scar that measured 8.5 centimeters.  The scar was considered well healed but there was evidence of mild tenderness in the area of the scar. 

The report of July 19, 2010 VA examination reveals findings of residual surgical scar that measured 8.5 cm by .5 cm.  The VA examiner indicated that residual scar was linear, superficial with no underlying tissue damage, not painful on examination, not disfiguring, and without keloid formation, edema, and inflammation.  The scars were not productive of any limitation of motion or function.

A July 30, 2010 private treatment record noted that the Veteran presented with complaints of low back pain since surgical repair.  On clinical evaluation, the private physician observed that the Veteran had a well-healed surgical scar about L5 and there was evidence of tenderness on palpation of the SI joint area.  The Veteran received cortisone injection at the SI joint in August 2010.  An October 2010 private treatment record shows that the Veteran complained of pain and achiness located around L4-S3.  

On his March 2011 notice of disagreement, the Veteran stated that there has not been any improvement in his residual scar and he continues to have similar symptoms.

The record also shows that in March 2012 the Veteran underwent another lumbar spine surgery due to increased symptomatology. 

The above information and evidence, to include the July 2010 examination report, is not reflective of an actual change or improvement in disability.  Private treatment records dated in 2010 continue to show complaints of pain and tenderness in the area of his residual scar.   Such complaints have been persistent throughout the rating period and overall appear to have worsened since March 2012 when the Veteran required another spine surgery, which follows the reduction of the Veteran's 10 percent disability rating for scar.  Moreover, the Veteran has provided credible lay testimony pertaining to ongoing complaints of symptomatic scar. 

In considering the evidence of record, to include the Veteran's competent and credible lay statement, the Board finds that the totality of the evidence is not reflective of actual improvement in the residual scar disability.  The Board finds that the Veteran's lay statement of record and private treatment records that span prior to and for the duration of the rating period under consideration are entitled to greater probative weight than the absence of objective findings on the 2010 VA examination.  Resolving doubt in favor of the Veteran, the 10 percent rating must be restored from the date of the reduction.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.344(c).


ORDER

The February 2011 reduction of the rating for the Veteran's residual scar disability from 10 percent to 0 percent was improper, and the 10 percent disability rating is restored, effective May 1, 2011.


REMAND

Based on a review of the record, the Board finds that additional development is needed prior to adjudication of the remaining claims on appeal.

The Veteran has not undergone VA examination since his March 2012 lumbar spine surgery.  Although a new VA examination is not warranted based merely upon the passage of time [see Palczewski v. Nicholson, 21 Vet. App. 174 (2007)], the Court of Appeals of Veterans Claims (Court) has held that where a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  In light of the private treatment records which show that the Veteran had lumbar surgery in March 2012 and subsequent physical therapy, the Board believes that a medical examination assessing the current severity of the Veteran's service-connected lumbar spine disability, to include any neurologic involvement, is necessary to adequately decide this claim.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify any additional medical treatment he has received for his lumbar spine disability.  

Then, take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not in the record on appeal, to include any existing relevant updated VA treatment records.  Efforts to obtain these records should be memorialized in the Veteran's VA claims folder.

2. Schedule the Veteran for a physical examination to determine the current severity of his service-connected lumbar spine disability.  The Veteran's VA claims folder and a copy of this Remand should be made available to, and should be reviewed by the examiner. All indicated tests, including range of motion testing of the thoracolumbar spine, should be performed and the findings (including all orthopedic and neurologic manifestations) should be reported in detail. 

Orthopedic Manifestations: The examiner should provide specific findings as to the range of motion of the thoracolumbar spine.  Any pain during range of motion testing should be noted, and the examiner should accurately measure and report where any recorded pain begins and ends when measuring range of motion. 

The examiner should also note whether there is any objective evidence of weakness, excess fatigability, and/or incoordination associated with the Veteran's disabilities.  If observed, the examiner should specifically comment on whether the Veteran's range of motion is affected, and if possible, provide the additional loss of motion in degrees.  

Neurologic Manifestations: After considering the Veteran's documented medical history, the examiner should identify all impairments associated with the Veteran's service-connected lumbar spine disability including any associated neurological impairment. 

With regard to any neurological disability resulting from the service-connected lumbar spine disability, the specific nerve(s) affected should be specified, together with the degree of paralysis caused by the service-connected disability.

A clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3. After undertaking any other development deemed appropriate, then readjudicate the issue on appeal in light of all information or evidence received.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L.WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


